Fourth Court of Appeals
                                       San Antonio, Texas
                                                June 22, 2018

                                           No. 04-18-00389-CV

                                           IN RE R.R. and C.C.

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On June 12, 2018, relators filed a petition for writ of mandamus. After considering the
petition, this court concludes relators are not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The relief requested in
relators’ “Informa Pauper’s Affidavit Statement” is DENIED. The court’s opinion will issue at a
later date.

           It is so ORDERED on June 22, 2018.


                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 2018PA00816, pending in the 37th Judicial District Court, Bexar County,
Texas, the Honorable Charles E. Montemayor presiding.